      Case 1:17-cv-08528-PGG-JLC Document 90 Filed 05/27/20 Page 1 of 38



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THOR 680 MADISON AVE. LLC,
                                                             MEMORANDUM
                       Plaintiff,                           OPINION & ORDER

             - against -
                                                              17 Civ. 8528 (PGG)
QATAR LUXURY GROUP S.P.C. and QATAR
FOUNDATION FOR EDUCATION, SCIENCE
AND COMMUNITY DEVELOPMENT,

                       Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               Plaintiff Thor 680 Madison Ave. LLC (“Thor”) brings this breach of contract

action against Defendant Qatar Luxury Group S.P.C. (“Qatar Group”) – a “segregated portfolio

company” organized under the laws of Qatar. (Second Amended Complaint (“SAC”) (Dkt. No.

63) ¶¶ 5-6) 1 The parties have cross-moved for summary judgment. (Dkt. Nos. 72, 74) For the

reasons stated below, Plaintiff’s motion will be granted in part and denied in part, and

Defendant’s motion will be denied.


1
  The SAC also names as a defendant Qatar Foundation for Education, Science and Community
Development (“Qatar Foundation”) – a private, non-profit organization in Qatar. (SAC (Dkt.
No. 63) ¶¶ 7, 16-17) Defendant Qatar Group asserts that Defendant Qatar Foundation “has never
been served” (Def. Sum. J. Br. (Dkt. No. 75) at 7 n.1), even though this action has been pending
since November 3, 2017. (Cmplt. (Dkt. No. 1) The docket does not reflect service on Qatar
Foundation, and Plaintiff does not address this issue in its briefs. “If a defendant is not served
within 90 days after the complaint is filed, the court – on motion or on its own after notice to the
plaintiff – must dismiss the action without prejudice against that defendant or order that service
be made within a specified time.” Fed. R. Civ. P. 4(m). “Although Rule 4(m) creates an
exception for ‘service in a foreign country pursuant to subdivision (f),’ . . . this exception does
not apply if, as here, the plaintiff did not attempt to serve the defendant in the foreign country.”
USHA (India), Ltd. v. Honeywell Int’l, Inc., 421 F.3d 129, 133-34 (2d Cir. 2005); see also In re
Veon Ltd. Sec. Litig., No. 15-CV-08672 (ALC), 2018 WL 4168958, at *8-9 (S.D.N.Y. Aug. 30,
2018) (finding that “the foreign country exception is inapplicable” where an electronic summons
was issued but plaintiffs did not timely effect service). Accordingly, all claims against Qatar
Foundation will be dismissed without prejudice.
      Case 1:17-cv-08528-PGG-JLC Document 90 Filed 05/27/20 Page 2 of 38



                                           BACKGROUND

I.      FACTS 2

                Plaintiff is the ground lessee of 680 Madison Avenue in Manhattan. (Pltf. R. 56.1

Stmt. (Dkt. No. 76) ¶ 1) On December 31, 2013, Plaintiff entered into a lease (the “Lease”) with

Qatar Luxury Group Fashion USA Inc. (“Qatar Fashion”). Qatar Fashion intended to use the

leased space to house a store selling luxury goods bearing its “QELA” brand. (Id. ¶¶ 2, 4, 6; see

also Pltf. Appx., Ex. B (Lease) (Dkt. No. 79))

                The Lease has a 15-year term with a renewal option, and provides for monthly

“Fixed Rent” of $525,000, which escalates at three-years intervals. (Pltf. Appx., Ex. B (Lease)

(Dkt. No. 79) §§ 1.2, 1.6, 2.1) Pursuant to the Lease, Qatar Fashion is also obligated to pay

“Additional Rent,” which is “defined as all amounts due other than Fixed Rent, including

reimbursement for increases in real estate taxes.” (Id. § 2.1) And Qatar Fashion is required, “at

[its] sole expense[,] [to] perform . . . its initial Alterations . . . in and to the Premises” and to

“open for business to the public fully fixtured, stocked and staffed in accordance with Madison

Avenue Standards,” which are defined as “standards applicable to first-class luxury mixed-use

properties . . . on Madison Avenue from 59th to 72nd Street.” (Id. §§ 1.3(B), 5.1)




2
  To the extent that this Court relies on facts drawn from a party’s Local Rule 56.1 statement, it
has done so because the opposing party has either not disputed those facts or has not done so
with citations to admissible evidence. See Giannullo v. City of New York, 322 F.3d 139, 140
(2d Cir. 2003) (“If the opposing party . . . fails to controvert a fact so set forth in the moving
party’s Rule 56.1 statement, that fact will be deemed admitted.” (citations omitted)). Where a
non-movant disputes the movant’s characterization of cited evidence, and has presented an
evidentiary basis for doing so, the Court relies on the non-movant’s characterization of the
evidence. See Cifra v. Gen. Elec. Co., 252 F.3d 205, 216 (2d Cir. 2001) (court must draw all
rational factual inferences in non-movant’s favor in deciding summary judgment motion).
Unless otherwise indicated, the facts cited by the Court are undisputed.


                                                2
        Case 1:17-cv-08528-PGG-JLC Document 90 Filed 05/27/20 Page 3 of 38



                Defendant Qatar Group executed a guaranty concerning Qatar Fashion’s

obligations under the Lease. (Pltf. Appx., Ex. C (Guaranty) (Dkt. No. 79-1)) The Guaranty

provides for a “Final Obligation Date,” which is defined as

         the date that Tenant and its assigns, sublessees and licensees, if any, shall have (i)
         tendered vacant possession of the Demised Premises to Landlord in the condition
         required pursuant to the terms of the Lease, (ii) delivered the keys to the Demised
         Premises to Landlord and (iii) provided Landlord with not less than two (2) years’
         prior written notice, in the manner provided in this Guaranty, of Tenant’s
         intention to tender vacant possession of the Demised Premises to Landlord (the
         date on which the last to occur of (i), (ii) and (iii) shall be deemed to be the “Final
         Obligation Date”).

(Id. § 2)

                The Guaranty further states that

         [o]n or before the expiration of the Final Obligation Date, Guarantor shall pay, or
         shall cause Tenant to pay, to Landlord all Fixed Rent, Additional Rent and all
         other charges and sums due and payable by Tenant under the Lease due and
         payable up to and including the Final Obligation Date (but specifically excluding
         any accelerated Fixed Rent, Additional Rent and all other charges and sums due
         and payable by Tenant under the Lease).

(Id.)

                The Lease requires Qatar Fashion to complete the build-out work by June 28,

2015. (Pltf. Appx., Ex. B (Lease) (Dkt. No. 79) § 1.3(B)) Qatar Fashion never built out the

premises or performed any physical construction, however (see Def. R. 56.1 Stmt. (Dkt. No. 85)

¶¶ 18-20), and in a May 12, 2015 meeting, Qatar Fashion informed Plaintiff that it would not be

opening the planned store. (Pltf. R. 56.1 Stmt. (Dkt. No. 76) ¶ 46)

                In a May 19, 2015 email, Qatar Fashion informed Plaintiff that it was

“restructuring and as such will not require the space at this time. We are going to engage local




                                                3
      Case 1:17-cv-08528-PGG-JLC Document 90 Filed 05/27/20 Page 4 of 38



agents to market the space for potential replacements.” (Pltf. Appx., Ex. I (Pltf. May 19, 2015

Email) (Dkt. No. 79-2) at 2) 3

               On July 8, 2015, Qatar Fashion sent Plaintiff a notice stating that it intended to

surrender the premises:

       Tenant and Guarantor hereby notify Landlord, as required pursuant to Section 2 of the
       Guaranty, of Tenant’s intention to tender vacant possession of the Demised Premises to
       Landlord on or before the second anniversary of the Initial Notice Date (as defined
       below). As previously communicated to Landlord by Tenant via email on May 19, 2015
       (the “Initial Notice Date”), which Tenant email was acknowledged via email by Landlord
       on May 28, 2015, Tenant has determined not to open for business in the Premises.
       Tenant and Guarantor are delivering this notice retroactively to be effective as of the
       Initial Notice Date.

       While it is Tenant’s intention to vacate the Demised Premises as described above, Tenant
       is currently conducting a search for a subtenant for the Demised Premises for the
       remainder of the Term.

(Pltf. Appx., Ex. J (Def. July 8, 2015 Ltr.) (Dkt. No. 79-2) at 4)

               Qatar Fashion did not pay the $525,000 Fixed Rent due on September 1, 2015, in

breach of the Lease. (Pltf. R. 56.1 Stmt. (Dkt. No. 76) ¶ 55)

               In a September 3, 2015 letter, Plaintiff informed Qatar Fashion that it could “only

enter into a sublease or assignment ‘provided that [Qatar Fashion] is not in default of any of [its]

obligations under this Lease’ . . . . [Qatar Fashion], however, is indisputably in default of the

Lease.” (Pltf. Appx., Ex. K (Pltf. Sept. 3, 2015 Ltr.) (Dkt. No. 79-2) at 7)

               On September 9, 2015, Plaintiff sent a Notice of Default to Qatar Fashion, citing

its “failure to pay rent and/or other charges due under the Lease.” (Def. Appx., Ex. 25 (Sept. 9,

2015 Not.) (Dkt. No. 85-29) at 2)




3
  All references to page numbers in this Order are as reflected in this District’s Electronic Case
Files (“ECF”) system.


                                              4
      Case 1:17-cv-08528-PGG-JLC Document 90 Filed 05/27/20 Page 5 of 38



               On December 9, 2015, Plaintiff sent a Notice of Termination to Qatar Fashion,

citing its “fail[ure] to cure the default in the payment of rent and/or other charges due under the

Lease. . . .” (Def. Appx., Ex. 26 (Dec. 9, 2015 Not.) (Dkt. No. 85-30) at 2) The Notice of

Termination provides that it is effective as of 11:59 p.m. on December 23, 2015. (Id.)

               On July 18, 2016, Plaintiff re-let the premises to Tom Ford, a retail store. Tom

Ford agreed to pay the same rent as Qatar Fashion, but obtained rights to double the space in 680

Madison Avenue. The Tom Ford store opened for business and began paying rent to Plaintiff in

June 2017. (Pltf. R. 56.1 Stmt. (Dkt. No. 76) ¶¶ 61-63)

               The Lease provides Plaintiff Thor with a number of remedies in the event of a

breach by Qatar Fashion, the “Tenant.” For example, Section 19.2 of the Lease states:

       In the event of a termination of this Lease, Tenant shall pay to Landlord, as
       damages, at the election of Landlord, sums equal to the aggregate of all
       Additional Rent that would have been payable by Tenant had this Lease not
       terminated, payable upon the due dates therefor specified herein until the date
       hereinbefore set forth for the expiration of the Term; provided, however, that if
       Landlord shall relet all or any part of the Premises for all or any part of the period
       commencing on the day following the date of such termination and ending on the
       date hereinbefore set forth for the expiration of the Term, Landlord shall credit
       Tenant with the net rents received by Landlord from such reletting, when
       received, net of expenses incurred or paid by Landlord in terminating this Lease
       and re-entering the Premises and securing possession thereof, as well as the
       expenses of reletting, including altering and preparing the Premises for new
       tenants, brokers’ commissions, and all other expenses properly chargeable against
       the Premises and the rental therefrom in connection with such reletting . . . .”

(Pltf. Appx., Ex. B (Lease) (Dkt. No. 79) § 19.2)

               Section 19.3 of the Lease states:

       As an alternative to the remedy set forth in Section 19.2, Landlord may recover
       from Tenant, as liquidated damages, in addition to any unpaid Rent accrued to the
       date of such termination, an amount equal to the difference, for the unexpired
       portion of the term hereof, between: (1) the aggregate of all Rent reserved
       hereunder; and (2) the then fair and reasonable rental value of the Premises as
       proven by Tenant, both discounted to present worth at the rate of four (4%)
       percent per annum over the prime commercial lending rate at the time announced
       by Citigroup to be in effect at its principal office in New York City . . . .”


                                              5
      Case 1:17-cv-08528-PGG-JLC Document 90 Filed 05/27/20 Page 6 of 38



(Id. § 19.3)

               Section 19.4 of the Lease provides for still “Other Remedies”:

       Nothing herein contained shall be construed as limiting or precluding the recovery
       by Landlord against Tenant of any sums or damages to which, in addition to the
       damages particularly provided above, Landlord may lawfully be entitled by
       reason of any default hereunder on the part of Tenant.

(Id. § 19.4)

II.    PROCEDURAL HISTORY

               The Complaint was filed on November 3, 2017. (Cmplt. (Dkt. No. 1) On April

29, 2019, Plaintiff filed the Second Amended Complaint. (SAC (Dkt. No. 63)) The SAC pleads

(1) a breach of contract claim against Qatar Group, in its capacity as guarantor, premised on

Qatar Fashion’s failure to build out the premises (id. ¶¶ 76-79); (2) a breach of contract claim

against Qatar Group, in its capacity as guarantor, premised on Qatar Fashion’s failure to pay rent

(id. ¶¶ 76-79); and (3) a claim for reformation of Section 19.2 of the Lease, in which Plaintiff

seeks to delete the word “Additional” from the phrase “Additional Rent” (id. ¶¶ 85-90). 4

               The parties have filed cross-motions for summary judgment. (Dkt. Nos. 72, 74)

Plaintiff Thor seeks summary judgment as to (1) Qatar Group’s “continuing liability” post-July

8, 2017 for Qatar Fashion’s failure to pay rent; (2) its right to damages on the SAC’s First Cause

of Action for breach of contract arising out of Qatar Fashion’s failure to build out the premises;

and (3) its claim for reformation. (Pltf. Sum. J. Br. (Dkt. No. 73) at 24-25, 29) Defendant Qatar

Group seeks summary judgment on (1) Plaintiff’s breach claims to the extent that Plaintiff seeks

damages for Qatar Fashion’s failure to pay rent post-July 8, 2017; (2) Plaintiff’s breach claim

regarding Qatar Fashion’s failure to build out the premises; (3) Plaintiff’s claim for reformation;


4
  The SAC also pleads an alter ego claim against Qatar Foundation. (Id. ¶¶ 91-100) As
discussed above, however, Qatar Foundation has never been served, and accordingly this claim
will be dismissed.


                                             6
      Case 1:17-cv-08528-PGG-JLC Document 90 Filed 05/27/20 Page 7 of 38



and (4) Plaintiff’s claim for damages under the SAC’s Second Cause of Action for breach of

contract arising out of Qatar Fashion’s failure to pay rent, to the extent that Plaintiff seeks

damages that go beyond those provided in Section 19.2 of the Lease. (Def. Sum. J. Br. (Dkt. No.

75) at 7)

                                           DISCUSSION

I.     LEGAL STANDARDS

       A.      Summary Judgment Standard

               Summary judgment is warranted where a moving party shows that “there is no

genuine dispute as to any material fact” and that that party “is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). “A dispute about a ‘genuine issue’ exists for summary judgment

purposes where the evidence is such that a reasonable jury could decide in the non-movant’s

favor.” Beyer v. Cnty. of Nassau, 524 F.3d 160, 163 (2d Cir. 2008) (citing Guilbert v. Gardner,

480 F.3d 140, 145 (2d Cir. 2007)). “‘[W]here the non[-]moving party will bear the burden of

proof at trial, Rule 56 permits the moving party to point to an absence of evidence to support an

essential element of the non[-]moving party’s claim.’” Lesavoy v. Lane, No. 02 Civ. 10162,

2008 WL 2704393, at *7 (S.D.N.Y. July 10, 2008) (quoting Bay v. Times Mirror Magazines,

Inc., 936 F.2d 112, 116 (2d Cir. 1991)).

               In deciding a summary judgment motion, the Court “‘resolve[s] all ambiguities,

and credit[s] all factual inferences that could rationally be drawn, in favor of the party opposing

summary judgment.’” Spinelli v. City of New York, 579 F.3d 160, 166 (2d Cir. 2009) (quoting

Brown v. Henderson, 257 F.3d 246, 251 (2d Cir. 2001)). However, a “‘party may not rely on

mere speculation or conjecture as to the true nature of the facts to overcome a motion for

summary judgment. . . . [M]ere conclusory allegations or denials . . . cannot by themselves create




                                              7
      Case 1:17-cv-08528-PGG-JLC Document 90 Filed 05/27/20 Page 8 of 38



a genuine issue of material fact where none would otherwise exist.’” Hicks v. Baines, 593 F.3d

159, 166 (2d Cir. 2010) (alteration in original) (quoting Fletcher v. Atex, Inc., 68 F.3d 1451,

1456 (2d Cir. 1995)). “‘Assessments of credibility and choices between conflicting versions of

the events are matters for the jury, not for the court on summary judgment.’” Eviner v. Eng, No.

13 Civ. 6940 (ERK), 2015 WL 4600541, at *6 (E.D.N.Y. July 29, 2015) (quoting Rule v. Brine,

Inc., 85 F.3d 1002, 1011 (2d Cir. 1996)).

               “The same standard[s] appl[y] where, as here, the parties file[] cross-motions for

summary judgment . . . .” Morales v. Quintel Entm’t, Inc., 249 F.3d 115, 121 (2d Cir. 2001).

“[W]hen both parties move for summary judgment, asserting the absence of any genuine issues

of material fact, a court need not enter judgment for either party. Rather, each party’s motion

must be examined on its own merits, and in each case all reasonable inferences must be drawn

against the party whose motion is under consideration.” Id. (internal citations omitted).

       B.      General Principles of New York Contract Law

               “Under New York law, there are four elements to a breach of contract claim: ‘(1)

the existence of an agreement, (2) adequate performance of the contract by the plaintiff, (3)

breach of contract by the defendant, and (4) damages.’” 5 Ellington Credit Fund, Ltd. v. Select

Portfolio Servicing, Inc., 837 F. Supp. 2d 162, 188-89 (S.D.N.Y. 2011) (quoting Harsco Corp. v.

Segui, 91 F.3d 337, 348 (2d Cir. 1996)).




5
   Because both sides cite to New York law (see Pltf. Sum. J. Br. (Dkt. No. 73) at 19; Def. Sum.
J. Br. (Dkt. No. 75) at 11), the parties have implicitly agreed to the application of New York law.
See Golden Pac. Bancorp v. F.D.I.C., 273 F.3d 509, 514 n.4 (2d Cir. 2001) (“The parties’ briefs
assume that New York substantive law governs the issues of contract interpretation and statute of
limitations presented here, and such implied consent is, of course, sufficient to establish the
applicable choice of law.”); Corbett v. Firstline Sec., Inc., 687 F. Supp. 2d 124, 128 (E.D.N.Y.
2009) (applying New York law where “both parties cite exclusively to New York contract law in
their arguments”).


                                             8
      Case 1:17-cv-08528-PGG-JLC Document 90 Filed 05/27/20 Page 9 of 38



               “Under New York law, the initial interpretation of a contract ‘is a matter of law

for the court to decide.’” K. Bell & Assocs. v. Lloyd’ s Underwriters, 97 F.3d 632, 637 (2d Cir.

1996) (quoting Readco, Inc. v. Marine Midland Bank, 81 F.3d 295, 299 (2d Cir. 1996)); see also

Terwilliger v. Terwilliger, 206 F.3d 240, 245 (2d Cir. 2000) (“Construing an unambiguous

contract provision is a function of the court, rather than a jury, and matters extrinsic to the

agreement may not be considered when the intent of the parties can fairly be gleaned from the

face of the instrument.”) (citing Teitelbaum Holdings, Ltd. v. Gold, 48 N.Y.2d 51, 56 (1979)).

However, “[w]here there are alternative, reasonable constructions of a contract, i.e., the contract

is ambiguous, the issue ‘should be submitted to the trier of fact.’” K. Bell & Assocs., 97 F.3d at

637 (quoting Consarc Corp. v. Marine Midland Bank, N.A., 996 F.2d 568, 573 (2d Cir. 1993)).

“[T]he question of whether [a contract] is ambiguous is a matter of law to be determined by the

Court.” Hugo Boss Fashions, Inc. v. Fed. Ins. Co., 252 F.3d 608, 616 (2d Cir. 2001) (internal

quotation marks and citations omitted).

               Under New York law, “when parties set down their agreement in a clear,

complete document, their writing should as a rule be enforced according to its terms.” W.W.W.

Assocs. v. Giancontieri¸ 77 N.Y.2d 157, 162 (1990). “Evidence outside the four corners of the

document as to what was really intended but unstated or misstated is generally inadmissible to

add to or vary the writing.” Id.; see also Schron v. Troutman Sanders LLP, 20 N.Y.3d 430, 436

(2013) (“[E]vidence is inadmissible to alter or add a provision to a written agreement.”).

               “Extrinsic evidence of the parties’ intent may be considered . . . if the agreement

is ambiguous,” however. Greenfield v. Philles Records, Inc., 98 N.Y.2d 562, 569 (2002); see

also Kasowitz, Benson, Torres & Friedman, LLP v. Duane Reade, 98 A.D.3d 403, 406 (1st Dep’t

2012) (“‘[E]xtrinsic evidence may not be considered unless the document itself is ambiguous.’”)




                                              9
     Case 1:17-cv-08528-PGG-JLC Document 90 Filed 05/27/20 Page 10 of 38



(quoting South Rd. Assoc., LLC v. Int’l Bus. Machs. Corp., 4 N.Y.3d 272, 278 (2005)). “An

ambiguity exists where the terms of [a contract] could suggest ‘more than one meaning when

viewed objectively by a reasonably intelligent person who has examined the context of the entire

integrated agreement and who is cognizant of the customs, practices, usages and terminology as

generally understood in the particular trade or business.’” Morgan Stanley Group Inc. v. New

England Ins. Co., 225 F.3d 270, 275 (2d Cir. 2000) (quoting Lightfoot v. Union Carbide Corp.,

110 F.3d 898, 906 (2d Cir. 1997)). No ambiguity exists, however, when contract language has

“a definite and precise meaning, unattended by danger of misconception in the purport of the

[contract] itself, and concerning which there is no reasonable basis for a difference of opinion.”

Breed v. Ins. Co. of N. Am., 46 N.Y.2d 351, 355 (1978) (citations omitted).

               “In accordance with cardinal doctrines of contract interpretation, courts must

endeavor to read a contractual document in a manner that gives effect to all of its provisions and

that causes them to be consistent with one another.” DaPuzzo v. Globalvest Mgmt. Co., L.P.,

263 F. Supp. 2d 714, 729 (S.D.N.Y. 2003) (citing Mastrobuono v. Shearson Lehman Hutton,

Inc., 514 U.S. 52, 63 (1995)). “‘[A] court should not adopt an interpretation which will operate

to leave a provision of a contract without force and effect.’” JA Apparel Corp. v. Abboud, 568

F.3d 390, 405 (2d Cir. 2009) (quoting Corhill Corp. v. S.D. Plants, Inc., 9 N.Y.2d 595, 599

(1961)); see also Verzani v. Costco Wholesale Corp., 641 F. Supp. 2d 291, 299 (S.D.N.Y. 2009)

(“[T]he court may not read [an] agreement to make any of its terms meaningless, or construe its

language to render particular provisions ‘mere surplusage.’” (citations omitted)), aff’d, 387 F.

App’x 50 (2d Cir. 2010); Del Glob. Techs. Corp. v. Park, 3 Civ. 8867 (PGG), 2008 WL

5329963, at *3 (S.D.N.Y. Dec. 15, 2008) (“It is a ‘cardinal rule of contract interpretation that a

court shall not interpret an agreement in a way which leaves a part meaningless or ineffectual.’”)




                                             10
      Case 1:17-cv-08528-PGG-JLC Document 90 Filed 05/27/20 Page 11 of 38



(quoting Hauser v. W. Group Nurseries, Inc., 767 F. Supp. 475, 488 (S.D.N.Y. 1991)).

Moreover, “a contract should not be interpreted to produce a result that is absurd, commercially

unreasonable or contrary to the reasonable expectations of the parties.” Greenwich Capital Fin.

Prods., Inc. v. Negrin, 74 A.D.3d 413, 415 (1st Dep’t 2010) (internal citations omitted).

               Here, the Lease contains an integration clause, which states that “[t]his Lease

contains all of the agreements and understandings relating to the leasing of the Premises and the

obligations of [Plaintiff] and [Qatar Fashion] in connection therewith . . . .” (Pltf. Appx., Ex. B

(Lease) (Dkt. No. 79) § 21.2) An integration clause establishes “the parties’ intent that the

[a]greement [in question] is to be considered a completely integrated writing,” Primex Int’l Corp.

v. Wal-Mart Stores, 89 N.Y.2d 594, 600 (1997), and “[a] completely integrated contract

precludes extrinsic proof to add to or vary its terms.” Id. Because the Lease is “‘complete on its

face,’” see Manolis v. Brecher, 11 Civ. 2750 (RMB), 2014 WL 642849 (S.D.N.Y. Feb. 14, 2014)

(quoting Battery Steamship Corp. v. Refineria Panama, S.A., 513 F.2d 735, 738 n.3 (2d Cir.

1975)), and contains an integration clause, “extrinsic proof to add to or vary [its] terms” may not

be considered. Primex, 89 N.Y.2d at 600. 6

II.    CROSS-MOTIONS CONCERNING QATAR
       GROUP’S CONTINUING LIABILITY

               Plaintiff Thor seeks summary judgment on the issue of Qatar Group’s “continuing

liability” – post-July 8, 2017 – for Qatar Fashion’s failure to pay rent. According to Plaintiff,

Qatar Fashion never satisfied the three conditions in the Guaranty for the setting of a “Final

6
  Although the Lease and the Guaranty are separate documents, the Guaranty is incorporated by
reference in the Lease (Pltf. Appx., Ex. B (Lease) (Dkt. No. 79) § 33.1), and thus is to be read
together with the Lease. See U S W. Fin. Servs., Inc. v. Marine Midland Realty Credit Corp.,
810 F. Supp. 1393, 1396 (S.D.N.Y. 1993) (“The [first agreement] is incorporated by reference
into the [second] [a]greement . . . and [so] those documents should be read together.”) (citing
Carvel Corp. v. Diversified Management Group, Inc., 930 F.2d 228, 233 (2d Cir. 1991) (“Under
New York law, instruments executed at the same time, by the same parties, for the same purpose
and in the course of the same transaction will be read and interpreted together.”)).


                                             11
     Case 1:17-cv-08528-PGG-JLC Document 90 Filed 05/27/20 Page 12 of 38



Obligation Date,” and accordingly, under the Guaranty, Qatar Group remains liable for the full

fifteen-year term of the Lease. (Pltf. Sum. J. Br. (Dkt. No. 73) at 21, 24)

               Defendant Qatar Group cross-moves for summary judgment on the same issue,

arguing that its liability for Qatar Fashion’s breach of the Lease continued “only through the

‘Final Obligation Date,’ which was . . . July 8, 2017, two years after [Qatar Fashion] provided

[Plaintiff] with valid prior written notice” of its intention to surrender the premises. (Def. Sum.

J. Br. (Dkt. No. 75) at 9-10) According to Qatar Group, its “liability under the Guaranty ended

on July 8, 2017, and all of [Plaintiff’s] claims for damages subsequent to that date are cut off.”

(Id. (emphasis in original))

               1.      Whether Qatar Fashion Satisfied the Three Conditions
                       for the Setting of a “Final Obligation Date”

               As discussed above, the Guaranty defines the “Final Obligation Date” as the date

on which

       that Tenant and its assigns, sublessees and licensees, if any, shall have (i) tendered
       vacant possession of the Demised Premises to Landlord in the condition required
       pursuant to the terms of the Lease, (ii) delivered the keys to the Demised Premises
       to Landlord and (iii) provided Landlord with not less than two (2) years’ prior
       written notice, in the manner provided in this Guaranty, of Tenant’s intention to
       tender vacant possession of the Demised Premises to Landlord (the date on which
       the last to occur of (i), (ii) and (iii) shall be deemed to be the “Final Obligation
       Date”).

(Pltf. Appx., Ex. C (Guaranty) (Dkt. No. 79-1) § 2)

                       a.      Tender of Vacant Possession

               The Lease’s first condition for the setting of a “Final Obligation Date” is that

Qatar Fashion has “tendered vacant possession of the Demised Premises to Landlord in the

condition required pursuant to the terms of the Lease . . . .” (Id.) The Court concludes that there

are material issues of fact as to whether Qatar Fashion satisfied this condition.




                                             12
     Case 1:17-cv-08528-PGG-JLC Document 90 Filed 05/27/20 Page 13 of 38



                Plaintiff argues that Qatar Fashion neither “tendered” the premises, nor did so “in

the condition required pursuant to the terms of the Lease.” (Pltf. Sum. J. Br. (Dkt. No. 73) at 22)

As to the first point, Plaintiff claims that it had to “forcibly re-enter[] the premises after it

terminated the Lease for nonpayment of rent.” (Id.) As to the second point, Plaintiff argues that

“the words ‘in the condition required pursuant to the terms of the Lease’ are meant to incorporate

all of the Lease terms concerning the ‘condition’ of the premises, including Section 1.3(B),

which required the premises to be built-out in accordance with Madison Avenue Standards.”

(Pltf. Opp. Br. (Dkt. No. 80) at 12) It is undisputed that Qatar Fashion never performed the

build-out work. (Def. R. 56.1 Stmt. (Dkt. No. 85) ¶¶ 18-20)

                As to whether Qatar Fashion “tendered possession,” Qatar Fashion sent a notice

to Plaintiff on July 8, 2015 stating the following:

        Tenant and Guarantor hereby notify Landlord, as required pursuant to Section 2 of the
        Guaranty, of Tenant’s intention to tender vacant possession of the Demised Premises to
        Landlord on or before the second anniversary of the Initial Notice Date (as defined
        below). As previously communicated to Landlord by Tenant via email on May 19, 2015
        (the “Initial Notice Date”), which Tenant email was acknowledged via email by Landlord
        on May 28, 2015, Tenant has determined not to open for business in the Premises.
        Tenant and Guarantor are delivering this notice retroactively to be effective as of the
        Initial Notice Date.

        While it is Tenant’s intention to vacate the Demised Premises as described above, Tenant
        is currently conducting a search for a subtenant for the Demised Premises for the
        remainder of the Term.

(Pltf. Appx., Ex. J (Def. July 8, 2015 Ltr.) (Dkt. No. 79-2) at 4) In sum, in the July 8, 2015

letter, Qatar Fashion gives notice that it intends to vacate the Premises, but also states that it is

“conducting a search for a subtenant for the Demised Premises” – a statement that is inconsistent

with the notion of surrendering the Premises. Qatar Fashion argues, however, that it tendered

vacant possession on December 23, 2015, the date when the Notice of Termination became

effective. (Def. Sum. J. Br. (Dkt. No. 75) at 10; see also Def. R. 56.1 Stmt. (Dkt. No. 85) ¶ 35)



                                               13
     Case 1:17-cv-08528-PGG-JLC Document 90 Filed 05/27/20 Page 14 of 38



                Plaintiff does not contest that the Notice of Termination became effective on

December 23, 2015, and Plaintiff admits to having “exercised its right of re-entry . . . some time

after the termination became effective.” 7 (Pltf. R. 56.1 Cntrstmt. (Dkt. No. 81) ¶¶ 35-36) While

Plaintiff complains that it had to “forcibly re-enter[] the premises after it terminated the Lease for

nonpayment of rent” (Pltf. Sum. J. Br. (Dkt. No. 73) at 22), the “forcible reentry” point appears

preposterous given the fact that Plaintiff never surrendered custody of the keys to the Premises.

Qatar Fashion never took possession of the keys to the Premises, and never occupied, altered, or

exercised control over the Premises. (Def. R. 56.1 Stmt. (Dkt. No. 85) ¶¶ 37, 39) Moreover,

Qatar Fashion’s failure to pay rent post-September 1, 2015 and failure to cure this default after

Plaintiff gave notice – combined with its July 8, 2015 letter giving notice of its intent to tender

the Premises – arguably communicated that it did not intend to occupy the Premises in the future,

or to sub-let the space.

                In sum, by December 23, 2015, both sides had taken acts inconsistent with an

ongoing landlord-tenant relationship, which under New York law is sufficient to surrender a

lease by operation of law. See 14th Street Owner LLC v. Westside Donut 6th Ave. Ventures

LLC, No. 650473/2017, 2019 WL 1044195, at *5 (N.Y. Cty. Sup. Ct. Mar. 01, 2019) (“Under

New York law, as distinguished from an express surrender, a lease is surrendered by operation of

law ‘when the parties to a lease both do some act so inconsistent with the landlord-tenant

relationship that it indicates their intent to deem the lease terminated . . . [and can be] inferred

from the conduct of the parties.’” (quoting Riverside Research Inst. v KMGA, Inc., 68 N.Y.2d

689, 691-92 (1986))).




7
 Indeed, Plaintiff re-let the Premises to Tom Ford on July 18, 2016. (Pltf. R. 56.1 Stmt. (Dkt.
No. 76) ¶¶ 61-63)


                                              14
     Case 1:17-cv-08528-PGG-JLC Document 90 Filed 05/27/20 Page 15 of 38



               The fact remains, however, that the Guaranty requires – as a condition to the

setting of a “Final Obligation Date” – that Qatar Fashion “tender[] vacant possession of the

Demised Premises to Landlord.” (Pltf. Appx., Ex. C (Guaranty) (Dkt. No. 79-1) § 2) Given that

Qatar Fashion never took possession of the keys to the Premises; never occupied the Premises;

gave notice of an intent to vacate the Premises; and stopped paying rent, a reasonable jury could

find that it “tendered vacant possession” within the meaning of the Guaranty. A reasonable jury

could also find, however, that Qatar Fashion’s July 8, 2015 letter is equivocal on the question of

vacating possession; that the mere act of stopping rental payments is not the equivalent of

“tender[ing] vacant possession” within the meaning of the Guaranty; and that Qatar Group

cannot demonstrate satisfaction of this condition by pointing to Plaintiff’s Notice of Termination.

Accordingly, neither side is entitled to summary judgment on this point.

               Plaintiff also argues that Qatar Fashion was required – in order to satisfy the first

condition – to have performed the build-out work specified in Section 1.3(B) of the Lease. The

Court concludes that this issue likewise cannot be resolved as a matter of law.

               Section 8.1(J)(12) and Section 21.5 of the Lease (the “surrender provisions”)

address Qatar Fashion’s surrender of the Premises. Section 8.1(J)(12) of the Lease states:

       At the expiration or any earlier termination of this Lease, Tenant shall terminate its
       occupancy of, and quit and surrender to Landlord, the Premises broom-clean and in good
       condition except for [] ordinary wear and tear. . . .”

(Pltf. Appx., Ex. B (Lease) (Dkt. No. 79) § 8.1(J)(12)) Section 21.5 of the Lease – entitled

“Surrender and Holding Over” – states that

       Tenant shall deliver up and surrender to Landlord possession of the Premises upon the
       expiration or earlier termination of the Lease Term, broom clean, free of debris and
       Tenant’s Moveable Property, in good order, condition and state of repair (excepting
       ordinary wear and tear . . . .

(Id. § 21.5 (emphasis in original))



                                             15
     Case 1:17-cv-08528-PGG-JLC Document 90 Filed 05/27/20 Page 16 of 38



                 Section 1.3(B) of the Lease – which sets forth Qatar Fashion’s obligation to

perform the build-out work – states in part:

       At Tenant’s sole expense, following the Commencement Date[,] Tenant shall perform or
       cause the performance of its initial Alterations (as defined below) in and to the Premises
       and to promptly prepare the same for the operation of Tenant’s business therein
       (“Tenant’s Work”) . . . . Tenant shall submit plans and specifications for Tenant’s Work
       to Landlord for Landlord’s approval . . . Tenant covenants and agrees to (i) use diligent
       efforts to complete Tenant’s Work substantially in accordance with such approved plans
       and specifications as promptly as reasonably feasible and (ii) open for business to the
       public fully fixtured, stocked and staffed in accordance with Madison Avenue Standards
       (as hereinafter defined) for at least one (1) day on or prior to the date in the fifteenth
       (15th) month after the Commencement Date that is the same numerical date as the
       Commencement Date (the “Work Completion Date”) . . . .

(Id. § 1.3(B))

                 Although Section 1.3(B) does not address or reference surrender of the Premises,

it does impose requirements on Qatar Fashion regarding the “condition” of the Premises. (Id.)

Accordingly, a reasonable jury could find that – in mandating that Qatar Fashion tender the

Premises “in the condition required pursuant to the terms of the Lease” (Pltf. Appx., Ex. C

(Guaranty) (Dkt. No. 79-1) § 2) – the Guaranty requires that Qatar Fashion have performed the

build-out work specified in Section 1.3(B).

                 Conversely, a reasonable jury could find that “in the condition required pursuant

to the terms of the Lease” refers to the surrender provisions discussed above, and not to the

build-out provision. Plaintiff does not dispute that Qatar Fashion satisfied the surrender

provisions, as “the Premises were in the same condition as when Landlord’s Work was

completed, including being vacant and broom clean, and free of debris and [Qatar Fashion’s]

Moveable Property.” (Def. R. 56.1 Stmt. (Dkt. No. 85) ¶ 39)

                 This Court cannot resolve this ambiguity in the Guaranty.




                                               16
      Case 1:17-cv-08528-PGG-JLC Document 90 Filed 05/27/20 Page 17 of 38



               Accordingly, neither side is entitled to summary judgment as to whether Qatar

Fashion satisfied the first condition for the setting of a “Final Obligation Date.”

                       b.      Delivery of Keys

               The second condition for the setting of a “Final Obligation Date” is that Qatar

Fashion has “delivered the keys to the Demised Premises to [Plaintiff].” (Pltf. Appx., Ex. C

(Guaranty) (Dkt. No. 79-1) § 2)

               Defendant Qatar Group argues that Plaintiff “always had the keys to the Premises

in its possession, rendering the delivery provision irrelevant.” (Def. Sum. J. Br. (Dkt. No. 75) at

12)

               Plaintiff does not dispute that “[t]he keys to the Premises were in [Plaintiff’s]

possession at all times between commencement and termination of the [L]ease.” (Def. R. 56.1

Stmt. (Dkt. No. 85) ¶ 37) However, Plaintiff argues that somehow this condition was not

satisfied, because Qatar Fashion “did not contact [Thor’s Director of Development Geoff Ross]

(or anyone else at Thor) to coordinate delivery of possession, or to obtain the keys.” (Pltf. Opp.

Br. (Dkt. No. 80) at 13) Plaintiff further argues that “the key-return condition must be strictly

satisfied” because it “has legal consequences as the ‘symbolic act of relinquishing possession,’

and would have had a real practical effect here, resolving the disputed issue of whether (and

when) [Qatar Fashion] tendered vacant possession.” (Id. at 14-15 (citing People v. Richards, 152

Misc. 2d 775, 779 (Kings Cty. Sup. Ct. 1991)))

               Plaintiff’s argument on this point is nonsense. Given that Plaintiff never provided

Qatar Fashion with the keys to the Premises, there was no need for Qatar Fashion to deliver the

keys to Plaintiff. And while Plaintiff complains that Qatar Fashion should have made




                                             17
     Case 1:17-cv-08528-PGG-JLC Document 90 Filed 05/27/20 Page 18 of 38



arrangements to pick up the keys, neither the Lease nor the Guaranty imposes that obligation on

Qatar Fashion.

                 To require that Qatar Fashion somehow return keys that never left Plaintiff’s

possession would be absurd, and “a contract should not be interpreted to produce a result that is

absurd, commercially unreasonable or contrary to the reasonable expectations of the parties.”

Greenwich Capital, 74 A.D.3d at 415. 8

                 Plaintiff’s motion for summary judgment is denied on this point, and Qatar

Group’s motion for summary judgment is granted as to this point.

                        c.      Prior Written Notice

                 The third condition for the setting of the “Final Obligation Date” is that Qatar

Fashion “provide[] [Plaintiff] with not less than two (2) years’ prior written notice, in the manner

provided in this Guaranty, of [Qatar Fashion’s] intention to tender vacant possession of the

Demised Premises to [Plaintiff].” (Pltf. Appx., Ex. C (Guaranty) (Dkt. No. 79-1) § 2)

                 As discussed above, in a May 19, 2015 email, Qatar Fashion informed Plaintiff

that it was “restructuring and as such will not require the space at this time. We are going to



8
  The cases Plaintiff cites on this point (see Pltf. Sum. J. Br. (Dkt. No. 73) at 19) are not to the
contrary. In MHR Capital Partners LP v. Presstek, Inc., the party failing to perform the
condition had not “agree[d] to all of the terms contained in the consent form, as required by the
escrow agreement,” including substantive requirements “to refrain from declaring a default and
increase its lending commitment . . . .” 12 N.Y.3d 640, 646 (2009). In Ellan Corp., Inc. v.
Dongkwang Intl. Co., Ltd., the court addressed a condition precedent to formation, and
concluded that because one of the parties had not obtained necessary approvals, the “[a]greement
was never effective.” 2011 WL 4343844, at *2-*3 (S.D.N.Y. Aug. 15, 2011). And in 300 Park
Avenue, Inc. v. Café 49, Inc., the trial court rejected the tenant’s argument that it had tendered
possession of the premises, finding that the tenant had occupied the premises, been evicted, and
never returned the keys. No. 113795/09, 2010 WL 3617141 (N.Y. Cty. Sup. Ct. Sep. 7, 2010).
The First Department affirmed, rejecting the tenant’s substantial compliance argument and
finding that the condition of “deliver[ing] possession ‘together with all keys thereto . . .’ was
never satisfied.” 300 Park Avenue, Inc. v. Café 49, Inc., 89 A.D.3d 634, 634-35 (1st Dep’t
2011).


                                              18
     Case 1:17-cv-08528-PGG-JLC Document 90 Filed 05/27/20 Page 19 of 38



engage local agents to market the space for potential replacements.” (Pltf. Appx., Ex. I (May 19,

2015 email) (Dkt. No. 79-2) at 2) Accordingly, while Qatar Fashion notifies Plaintiff on May

19, 2015, that it will not be opening a store on the Premises, it also tells Plaintiff that it intends to

sublet the space it had leased.

                In a July 8, 2015 letter to Plaintiff, Qatar Fashion confirms that it will not be

opening a store on the Premises, but reiterates its interest in subletting the space:

        Tenant and Guarantor hereby notify Landlord, as required pursuant to Section 2 of the
        Guaranty, of Tenant’s intention to tender vacant possession of the Demised Premises to
        Landlord on or before the second anniversary of the Initial Notice Date (as defined
        below). As previously communicated to Landlord by Tenant via email on May 19, 2015
        (the “Initial Notice Date”), which Tenant email was acknowledged via email by Landlord
        on May 28, 2015, Tenant has determined not to open for business in the Premises.
        Tenant and Guarantor are delivering this notice retroactively to be effective as of the
        Initial Notice Date.

        While it is Tenant’s intention to vacate the Demised Premises as described above, Tenant
        is currently conducting a search for a subtenant for the Demised Premises for the
        remainder of the Term.

(Pltf. Appx., Ex. J (July 8, 2015 Ltr.) (Dkt. No. 79-2) at 4)

                Defendant Qatar Group argues that Qatar Fashion’s July 8, 2015 letter satisfies

the notice condition, and that its “attempt to backdate the notice is irrelevant to the notice’s

effectiveness,” because “[a]s of July 8, 2017, [Plaintiff] had received vacant possession of the

Premises.” (Def. Sum. J. Br. (Dkt. No. 75) at 13, 15) Plaintiff argues, however, that Qatar

Fashion’s notice is insufficient, because it sets “an outside date for surrender less than two years

after notice.” (Pltf. Sum. J. Br. (Dkt. No. 73) at 20 (emphasis in original))

                In support of its argument that its notice was effective, Qatar Group cites New

York cases holding that “‘a termination notice which erroneously identifies the termination date

is nevertheless sufficient to effect a termination as of the first proper termination date . . . .’”

(Def. Sum. J. Br. (Dkt. No. 75) at 13 (quoting G. B. Kent & Sons, Ltd. v. Helena Rubinstein,



                                               19
     Case 1:17-cv-08528-PGG-JLC Document 90 Filed 05/27/20 Page 20 of 38



Inc., 47 N.Y.2d 561, 563 (1979))) Plaintiff argues, however, that the cases Defendant cites are

irrelevant, because “the erroneous date rule applies only to termination notices,” and the notice

provision at issue here is a condition that must be “literally performed.” (Pltf. Opp. Br. (Dkt. No.

80) at 9-10)

                As discussed above, this Court cannot resolve as a matter of law whether Qatar

Fashion – in simultaneously informing Plaintiff (1) of its intention to “tender vacant possession,”

and (2) that it was “currently conducting a search for a subtenant for the Demised Premises for

the remainder of the Term” – unequivocally gave notice of its intention to vacate the Premises.

An intention to sublet the Premises for the remainder of the fifteen-year term is not consistent

with “tender[ing] vacant possession” within the meaning of Section 2 of the Guaranty. 9 And the

fact that Plaintiff asserted control over the Premises in December 2015 does not establish that

Qatar Fashion gave the required notice in July 2015. On the other hand, Qatar Fashion clearly

states in its July 8, 2015 letter that it is notifying Plaintiff of its “intention to tender vacant

possession of the Demised Premises.” Because a reasonable jury applying the language of

Section 2 of the Guaranty could reach contrary results, the issue must be presented to a jury.

                If a jury were to conclude that Qatar Fashion’s July 8, 2015 letter is effective

notice under Section 2 of the Guaranty, Qatar Fashion’s attempt to backdate the notice would

appear to have little relevance.




9
  The fact that Plaintiff told Qatar Group during a May 27, 2015 meeting that Plaintiff had “no
objection to [Qatar Group] engaging agents to locate a suitable subtenant” (Pltf. R. 56.1
Cntrstmt. (Dkt. No. 81) ¶ 25) does not change the analysis. Qatar Fashion had a right under the
Lease to enter into a sublease or assignment provided that it was not in default and certain other
conditions were met. (Pltf. Appx., Ex. B (Lease) (Dkt. No. 79) § 10.1(B)(4)) But Qatar Fashion
could not both “tender vacant possession of the Demised Premises” and sublet the Premises to
another tenant. These concepts are mutually exclusive.


                                                20
     Case 1:17-cv-08528-PGG-JLC Document 90 Filed 05/27/20 Page 21 of 38



               Strict compliance with a contract’s notice provision is generally not required

where the adverse party received actual notice and suffered no prejudice. Dellicarri v.

Hirschfeld, 210 A.D.2d 584, 585 (3d Dep’t 1994) (“Strict compliance with the contract’s notice

provisions was not required, for defendants do not claim that they did not receive actual notice or

that they were in any way prejudiced as a result of this minimal deviation.”); see also Baygold

Assocs., Inc. v. Congregation Yetev Lev of Monsey, Inc., 81 A.D.3d 763, 764 (2d Dep’t 2011)

(“[S]trict compliance with contractual notice provisions need not be enforced where the

adversary party does not claim the absence of actual notice or prejudice by the deviation. . . .”)

(internal quotation marks and citations omitted). Indeed, premature termination notices are

commonly found sufficient where the adverse party has suffered no prejudice. See, e.g., Yarmy

v. Conte, 128 A.D.2d 611, 611 (2d Dep’t 1987) (notice of termination “served to terminate the

contract after the lapse of the full amount of time provided for in the contract” even though it

“was premature and failed to meet the technical requirements of the contract”); Ives v. Mars

Metal Corp., 23 Misc. 2d 1015, 1017 (Sup. Ct. N.Y. Cty. 1959) (notice of termination

“accomplished a termination of the agreement as of a date three months subsequent” even though

the notice had an earlier date).

               Here, Plaintiff argues that it was prejudiced by the backdated notice because it

“lost the lead time to find a replacement tenant, negotiate and sign a lease, and have the new

tenant transition smoothly into the space with a minimum of down time.” (Pltf. Opp. Br. (Dkt.

No. 80) at 11) However, if a jury concludes that the July 8, 2015 notice was effective, and if the

notice date is changed to July 8, 2017, Plaintiff received the two years of notice for which it

bargained.

                                      *      *       *       *




                                             21
       Case 1:17-cv-08528-PGG-JLC Document 90 Filed 05/27/20 Page 22 of 38



               The parties’ cross-motions for summary judgment on the issue of Qatar Group’s

post-July 8, 2017 liability will be denied.

III.    DEFENDANT’S MOTION FOR SUMMARY JUDGMENT CONCERNING
        PLAINTIFF’S DAMAGE REMEDY UNDER THE SECOND CAUSE OF ACTION

               Defendant Qatar Group has moved for summary judgment as to Plaintiff’s claim

for damages arising from Qatar Fashion’s failure to pay rent (see SAC (Dkt. No. 63) Second

Cause of Action), to the extent that Plaintiff seeks damages that go beyond those set forth in

Section 19.2 of the Lease. (Def. Sum. J. Br. (Dkt. No. 75) at 20, 30)

               Qatar Group contends that “Sections 19.2 and 19.3 of the Lease are inconsistent

remedies”; that Plaintiff drew down on a letter of credit that Qatar Group provided as security for

Qatar Fashion’s obligations under the Lease, and thereby elected to recover damages under

Section 19.2; and that, having done so, Plaintiff may not seek damages under Section 19.3 of the

Lease. (Id. at 7, 20-22)

               Plaintiff argues that (1) nothing in the Lease suggests that Plaintiff’s drawing

down on the letter of credit constitutes an election of remedies between Section 19.2 and Section

19.3; (2) its drawing down on the letter of credit does not constitute an election of remedies; and

(3) in any event, Plaintiff is “free to change its damage remedy, there being no prejudice to

Tenant [Qatar Fashion] or Guarantor [Qatar Group] from the manner of letter of credit

drawdowns.” (Pltf. Opp. Br. (Dkt. No. 80) at 20-21)

               1.      Applicable Law

               Under New York law, “[t]he election of remedies rule bars the pursuit of

alternative relief after a party has ‘chosen one of two or more co-existing inconsistent remedies,

and in reliance upon that election, that party must also have gained an advantage, or the opposing

party must have suffered some detriment.’” Sofi Classic S.A. de C.V. v. Hurowitz, 444 F. Supp.



                                              22
     Case 1:17-cv-08528-PGG-JLC Document 90 Filed 05/27/20 Page 23 of 38



2d 231, 238 (S.D.N.Y. 2006) (quoting 331 East 14th St. LLC v. 331 East Corp., 293 A.D.2d 361,

361 (1st Dep’t 2002)); see also Luitpold Pharmaceuticals, Inc. v. Ed. Geistlich Sohne A.G. Fur

Chemische Industrie, 784 F.3d 78, 96 (2d Cir. 2015) (“The doctrine of election of remedies

generally prevents a party that has chosen to assert one of two inconsistent rights from later

seeking to vindicate the alternative right.”). “The election of remedies [doctrine] is largely a rule

of policy to prevent vexatious litigation,” Clark v. Kirby, 243 N.Y. 295, 303 (1926), and is

“designed to prevent a party from obtaining duplicate relief for a single wrong and from gaining

an unfair advantage over the opposing party which has acted in reliance upon the election.”

Omega Executive Services, Inc. v. Grant, No. 78 Civ. 4616(RWS), 1980 WL 1432, at *1

(S.D.N.Y. Aug. 22, 1980) (citing Prudential Oil Corp. v. Phillips Petroleum Co., 418 F.Supp.

254, 277 (S.D.N.Y. 1975) (“The doctrine of election of remedies ‘represents a harsh and

arbitrary principle designed only to prevent vexatious litigation’ and ‘should be applied only

where there has clearly been an irrevocable election.’ . . . Accordingly, it has been the policy of

the New York courts to apply ‘a liberal doctrine . . . rather than a narrow and harsh one’ in

regard to the election of remedies.”) (citations omitted)). “Under New York law, election of

remedies is an affirmative defense.” MBIA Ins. Corp. v. Patriarch Partners VIII, LLC, 842 F.

Supp. 2d 682, 709 (S.D.N.Y. 2012).

               2.      Analysis

               As discussed above, Section 19.2 of the Lease provides:

       In the event of a termination of this Lease, Tenant shall pay to Landlord, as
       damages, at the election of Landlord, sums equal to the aggregate of all
       Additional Rent that would have been payable by Tenant had this Lease not
       terminated, payable upon the due dates therefor specified herein until the date
       hereinbefore set forth for the expiration of the Term; provided, however, that if
       Landlord shall relet all or any part of the Premises for all or any part of the period
       commencing on the day following the date of such termination and ending on the
       date hereinbefore set forth for the expiration of the Term, Landlord shall credit



                                             23
     Case 1:17-cv-08528-PGG-JLC Document 90 Filed 05/27/20 Page 24 of 38



         Tenant with the net rents received by Landlord from such reletting, when
         received, net of expenses incurred or paid by Landlord in terminating this Lease
         and re-entering the Premises and securing possession thereof, as well as the
         expenses of reletting, including altering and preparing the Premises for new
         tenants, brokers’ commissions, and all other expenses properly chargeable against
         the Premises and the rental therefrom in connection with such reletting . . . .”

(Pltf. App., Ex. B (Lease) (Dkt. No. 79) § 19.2)

                According to Defendant Qatar Group, “Section 19.2 limits [Plaintiff’s]

recoverable damages to Additional Rent, net of rent received from reletting, offset by

[Plaintiff’s] expenses in reletting the Premises. Under this Section, [Plaintiff] may only recover

as damages Additional Rent as it becomes due under the Lease.” (Def. Sum. J. Br. (Dkt. No. 75)

at 21)

                Section 19.3 of the Lease states:

         As an alternative to the remedy set forth in Section 19.2, Landlord may recover
         from Tenant, as liquidated damages, in addition to any unpaid Rent accrued to the
         date of such termination, an amount equal to the difference, for the unexpired
         portion of the term hereof, between: (1) the aggregate of all Rent reserved
         hereunder; and (2) the then fair and reasonable rental value of the Premises as
         proven by Tenant, both discounted to present worth at the rate of four (4%)
         percent per annum over the prime commercial lending rate at the time announced
         by Citigroup to be in effect at its principal office in New York City . . . .”

(Pltf. App., Ex. B (Lease) (Dkt. No. 79) § 19.3)

                According to Defendant Qatar Group, “Section 19.3 would entitle

[Plaintiff] to recover all prospective unpaid Rent, reduced to present value, offset by the

fair and reasonable rental value of the Premises as proven by [Qatar Fashion].” (Def.

Sum. J. Br. (Dkt. No. 75) at 21 (emphasis in original))

                As is also discussed above, Section 19.4 of the Lease provides Plaintiff with still

“Other Remedies” in the event of a breach by Qatar Fashion:

         Nothing herein contained shall be construed as limiting or precluding the recovery
         by Landlord against Tenant of any sums or damages to which, in addition to the



                                             24
     Case 1:17-cv-08528-PGG-JLC Document 90 Filed 05/27/20 Page 25 of 38



       damages particularly provided above, Landlord may lawfully be entitled by
       reason of any default hereunder on the part of Tenant.

(Pltf. App., Ex. B (Lease) (Dkt. No. 79) § 19.4)

               It is undisputed here that Qatar Group provided a letter of credit to

Plaintiff to secure Qatar Fashion’s performance under the Lease, and that between

January 28, 2016 and July 6, 2017, Plaintiff drew down on the letter of credit, on a near-

monthly basis, as Fixed and Additional Rent would have become due under the Lease,

had it not been terminated in December 2015. Plaintiff’s withdrawals on the letter of

credit total $12 million, and Plaintiff does not dispute that its withdrawals on the letter of

credit constitute a recovery of damages under the Lease. (Pltf. R. 56.1 Cntrstmt. (Dkt.

No. 81) ¶¶ 96-98, 101, 103)

               Defendant Qatar Group contends that – in recovering $12 million from the letter

of credit “provided as security under the Lease . . . for what it believed were Fixed Rent and

Additional Rent payments owed under the Lease” – Plaintiff elected to pursue its remedies under

Section 19.2, and may not recover pursuant to the alternative remedy provided in Section 19.3.

(Def. Sum. J. Br. (Dkt. No. 75) at 21-22)

               Qatar Group’s argument ignores the fact that the Lease does not address in any

fashion the letter of credit. Because the Lease does not address the letter of credit, this Court

cannot find, as a matter of law, that Plaintiff’s drawing down on the letter of credit somehow

triggered an election of remedies by which Plaintiff elected to pursue its remedies under Section

19.2 rather than under Section 19.3. Such a result would be particularly incongruous here given

that (1) as set forth in Section 19.4 of the Lease, the remedies set forth in Sections 19.2 and 19.3

are not exclusive or exhaustive (Pltf. App., Ex. B (Lease) (Dkt. No. 79) § 19.4); and (2) under




                                              25
     Case 1:17-cv-08528-PGG-JLC Document 90 Filed 05/27/20 Page 26 of 38



New York law, the election of remedies doctrine is designed for “vexatious litigation” and is to

be applied in a “liberal” fashion. Prudential Oil, 418 F.Supp. at 277.

                Accordingly, to the extent that Plaintiff ultimately may recover under the Second

Cause of Action for Qatar Fashion’s failure to pay rent, the election of remedies doctrine will not

bar its recovery of damages under Section 19.3.

                Qatar Group further contends that, regardless of election of remedies, “the

Guaranty expressly bars [Plaintiff] from recovering accelerated rent under [Section] 19.3 from

[Qatar Group].” (Def. Sum. J. Br. (Dkt. No. 75) at 23) Defendant relies on Section 2 of the

Guaranty, which reads, in pertinent part, as follows:

        On or before the expiration of the Final Obligation Date, Guarantor shall pay, or
        shall cause Tenant to pay, to Landlord all Fixed Rent, Additional Rent and all
        other charges and sums due and payable by Tenant under the Lease due and
        payable up to and including the Final Obligation Date (but specifically excluding
        any accelerated Fixed Rent, Additional Rent and all other charges and sums due
        and payable by Tenant under the Lease).

(Pltf. Appx., Ex. C (Guaranty) (Dkt. No. 79-1) § 2)

                Plaintiff argues that if “no Final Obligation Date arose, then [Qatar Group’s]

obligations remain identical to that of [Qatar Fashion], including liability for damages under

Section 19.3.” (Pltf. Opp. Br. (Dkt. No. 80) at 22) Plaintiff acknowledges, however, that “if

[Qatar Fashion] satisfied the cut-off conditions, and a Final Obligation Date was thereby fixed,

[Qatar Group]’s obligations did not include any accelerated rent for which [Qatar Fashion] might

be liable in the interim.” (Id.)

                This issue thus turns on whether Qatar Fashion satisfied the conditions in the

Guaranty for the setting of a “Final Obligation Date.” This Court has ruled that this issue cannot

be resolved as a matter of law.




                                             26
      Case 1:17-cv-08528-PGG-JLC Document 90 Filed 05/27/20 Page 27 of 38



               Accordingly, Defendant Qatar Group’s motion for summary judgment as to

Plaintiff’s remedy for the Second Cause of Action will be denied.

IV.    CROSS-MOTIONS REGARDING BUILDOUT COSTS

               Plaintiff seeks summary judgment on its claim, set forth in the First Cause of

Action, that it is “entitled to recover damages for [Qatar Fashion’s] failure to build out the

premises.” (Pltf. Sum. J. Br. (Dkt. No. 73) at 29) Defendant Qatar Group has cross-moved for

summary judgment on this issue, arguing that Plaintiff “has no claim to recover buildout costs

under the Lease.” (Def. Sum. J. Br. (Dkt. No. 75) at 16)

       A.      Legal Standards

               “Damages for breach of contract ‘are intended to return the parties to the point at

which the breach arose and to place the nonbreaching party in as good a position as it would

have been had the contract been performed.’” Milltex Grp. Inc. v. Gossard & Berlei Ltd., No. 15

Civ. 10002 (RA), 2018 WL 6624275, at *3 (S.D.N.Y. Sept. 20, 2018) (citing Brushton-Moira

Cent. Sch. Dist. v. Fred H. Thomas Assocs., P.C., 91 N.Y.2d 256, 261 (1998)). However,

“courts must honor contractual provisions that limit liability or damages because those

provisions represent the parties’ agreement on the allocation of the risk of economic loss in

certain eventualities. . . . Contract terms providing for a ‘sole remedy’ are sufficiently clear to

establish that no other remedy was contemplated by the parties at the time the contract was

formed, for purposes of that portion of the transaction . . . .” Nomura Home Equity Loan, Inc.,

Series 2006-FM2, by HSBC Bank USA, Nat’l Ass’n v. Nomura Credit & Capital, Inc., 30

N.Y.3d 572, 581-82 (2017) (citations omitted).




                                              27
     Case 1:17-cv-08528-PGG-JLC Document 90 Filed 05/27/20 Page 28 of 38



       B.      Analysis

               The parties agree that Qatar Fashion’s failure to perform build-out work at the

Premises constitutes a breach of Section 1.3(B) of the Lease. 10 (Pltf. R. 56.1 Stmt. (Dkt. No. 76)

¶ 59) Section 1.7 of the Lease states that Plaintiff “shall have the right, but not the obligation, to

treat [Qatar Fashion’s failure to perform the build-out work] as a default hereunder, giving rise to

all of Landlord’s rights and remedies hereunder, at law and in equity.” (Pltf. Appx., Ex. B

(Lease) (Dkt. No. 79) § 1.7) Plaintiff argues that the Lease thereby “specifically entitles

[Plaintiff] to recover for [Qatar Fashion’s] undisputed breach of the [L]ease.” (Pltf. Sum. J. Br.

(Dkt. No. 73) at 29) Plaintiff further notes that Section 19.4 of the Lease provides that

       [n]othing herein contained shall be construed as limiting or precluding the
       recovery by [Plaintiff] against [Qatar Fashion] of any sums or damages to which,
       in addition to the damages particularly provided above, [Plaintiff] may lawfully
       be entitled by reason of any default hereunder on the part of [Qatar Fashion].

(Pltf. Appx., Ex. B (Lease) (Dkt. No. 79) § 19.4)

               Defendant Qatar Group contends, however, that its “obligations to [Plaintiff]

under the Guaranty are limited to Rent and ‘other charges and sums due and payable by [Qatar

Fashion] under the Lease due and payable up to and including the Final Obligation Date . . . .’”

(Def. Sum. J. Br. (Dkt. No. 75) at 16 (citing Def. R. 56.1 Stmt. (Dkt. No. 85) ¶ 12) (emphasis

omitted)); see also Pltf. Appx., Ex. C (Guaranty) (Dkt. No. 79-1) § 2), and that accordingly

Plaintiff’s “remedies [under the Lease] in the event of a default [by Qatar Fashion] . . . do not



10
  As discussed above, Section 1.3(B) of the Lease, in pertinent part, provides: “At [Qatar
Fashion’s] sole expense, following the Commencement Date [Qatar Fashion] shall perform or
cause the performance of its initial Alterations . . . in and to the Premises and to promptly
prepare the same for the operation of [Qatar Fashion’s] business therein . . . [Qatar Fashion]
agrees to (i) use diligent efforts to complete [Qatar Fashion’s] Work substantially in accordance
with such approved plans and specifications as promptly as reasonably feasible and (ii) open for
business to the public fully fixtured, stocked and staffed in accordance with Madison Avenue
Standards . . . .” (Pltf. Appx., Ex. B (Lease) (Dkt. No. 79) § 1.3(B))


                                              28
      Case 1:17-cv-08528-PGG-JLC Document 90 Filed 05/27/20 Page 29 of 38



include recovering the cost of the anticipated Qela buildout.” (Def. Sum. J. Br. (Dkt. No. 75) at

16)

               As discussed above, however, the Lease explicitly provides that the remedies

referenced in Sections 19.2 and 19.3 are not exclusive or exhaustive. Section 19.4 states that

“[n]othing herein contained shall be construed as limiting or precluding the recovery by

[Plaintiff] against [Qatar Fashion] of any sums or damages to which, in addition to the damages

particularly provided [in Sections 19.2 and 19.3], [Plainitff] may lawfully be entitled [to] by

reason of any default hereunder on the part of [Qatar Fashion].” (Pltf. Appx., Ex. B (Lease)

(Dkt. No. 79) § 19.4) A build-out of the Premises is part of what Plaintiff bargained for in the

Lease, and accordingly Plaintiff is entitled to damages that place it “in as good a position as it

would have been” had Qatar Fashion performed the build-out that the Lease requires. Milltex

Grp. Inc., 2018 WL 6624275, at *3.

               Qatar Group’s argument to the contrary relies on Granfeld II, LLC v. Kohl’s Dep't

Stores, Inc., 48 Misc. 3d 1210(A) (N.Y. Cty. Sup. Ct. 2015), an unreported decision. See Def.

Sum. J. Br. (Dkt. No. 75) at 16-18. In Granfeld, the lease at issue set forth a list of remedies in

the event of the tenant’s default, which included the “cost of recovering the Premises,” “accrued

and unpaid rentals,” the “discounted net present value of the balance of the annual fixed rent for

the remainder of the Term minus the then fair market rental value of the Premises for the

remainder of the Term,” and “any other sum of money and damages owed by Tenant to

Landlord.” Granfeld, 48 Misc. 3d 1210(A) at *2. The tenant defaulted and the landlord sued,

seeking – in addition to the above specifically identified remedies – the value of a fully

constructed retail store that the tenant was obligated to construct on the property. The Granfeld

court found that the provision referencing “any other sum of money and damages owed by the




                                             29
      Case 1:17-cv-08528-PGG-JLC Document 90 Filed 05/27/20 Page 30 of 38



Tenant to Landlord” “does not refer to the cost of construction of the building and other

improvements,” and that “[h]ad the parties intended to allow the plaintiff to recover those

costs, . . . it would have been a simple matter to include them [in the damages provision].” Id. at

*9.

               Granfeld is not controlling here, nor is it persuasive to this Court. Qatar Fashion

agreed to build out the Premises; Qatar Group guaranteed that performance; and Qatar Fashion

concededly did not perform that obligation and thereby breached the Lease. Under well settled

New York law, Plaintiff is entitled to a damages award that will put it in the same position it

would have been in if Qatar Fashion had performed as agreed.

               Finally, Defendant Qatar Group argues that Section 19.2 already provides for

damages related to build-out costs, because Section 19.2 provides that Plaintiff may “offset the

costs of ‘altering and preparing the Premises for new tenants’” in the event of a breach. (Def.

Sum. J. Br. (Dkt. No. 75) at 19 (citing Pltf. Appx., Ex. B (Lease) (Dkt. No. 79) § 19.2)) The cost

of a build-out from scratch may be larger than the cost of “altering and preparing the Premises

for new tenants” subsequent to a build-out, however, and Section 19.2 does not foreclose a

broader recovery under Section 19.4. 11

               Plaintiff’s motion for summary judgment as to Defendant Qatar Group’s liability

for damages on the SAC’s First Cause of Action will be granted, and Defendant Qatar Group’s

cross-motion as to the First Cause of Action will be denied.




11
   Qatar Group’s arguments concerning fixtures and improvements (see Def. Sum. J. Br. (Dkt.
No. 75) at 19) go to the amount of damages Plaintiff is entitled to, and not whether Plaintiff is
entitled to a damages award premised on Qatar Fashion’s failure to perform the build-out work.
A jury will determine the amount of damages that Plaintiff is entitled to as a result of Qatar
Fashion’s failure to perform the build-out work, but Qatar Group’s liability for Qatar Fashion’s
breach is clear.


                                            30
     Case 1:17-cv-08528-PGG-JLC Document 90 Filed 05/27/20 Page 31 of 38



V.     CROSS-MOTIONS REGARDING REFORMATION

               The parties have cross-moved for summary judgment on the SAC’s Third Cause

of Action, which seeks reformation of the Lease. Plaintiff contends that it is entitled to

reformation, because “Additional Rent,” as used in Section 19.2 of the Lease, was the product of

a mutual mistake. Plaintiff argues that “it is undisputed that [Plaintiff] and [Qatar Fashion] never

negotiated, intended or agreed to limit [Plaintiff’s] damages to the recovery of ‘Additional

Rent’” under Section 19.2. (Pltf. Sum. J. Br. (Dkt. No. 73) at 27 (emphasis in original))

According to Plaintiff, both sides intended that the word “Rent” be used, rather than “Additional

Rent.” Plaintiff therefore contends that it is entitled to summary judgment on its reformation

claim, and that the word “Additional” should be struck from the term “Additional Rent” as used

in Section 19.2 of the Lease. (Pltf. Sum. J. Br. (Dkt. No. 73) at 25)

               Defendant Qatar Group argues that use of the term “Additional Rent” was

Plaintiff’s “unilateral mistake” rather than “a mutual mistake.” (Def. Sum. J. Br. (Dkt. No. 75) at

24) According to Defendant, the reference to “Additional Rent” “was the result of [Plaintiff’s

lawyer’s] reliance on an incorrect form that [Plaintiff] provided to it, prior to and absent any

discussion or alternative agreement between the parties.” (Id. at 25)

       A.      Legal Standards

               “Under New York law, reformation is appropriate where there is a mutual mistake

as to the contract.” Global Intellicom, Inc. v. Thomson Kernaghan & Co., No. 99 Civ.

342(DLC), 1999 WL 544708, at * 18 (S.D.N.Y., July 27, 1999) (citing Healy v. Rich Products

Corp., 981 F.2d 68, 73 (2d Cir. 1992)). “In a case of mutual mistake, the parties have reached an

oral agreement and, unknown to either, the signed writing does not express that agreement.”

Chimart Assocs. v. Paul, 66 N.Y.2d 570, 573 (1986) (citations omitted). “A ‘mutual mistake’

occurs when both [] parties to a bilateral transaction share the same erroneous belief and their


                                             31
     Case 1:17-cv-08528-PGG-JLC Document 90 Filed 05/27/20 Page 32 of 38



acts do not in fact accomplish their mutual intent.” Healy, 981 F.2d at 73 (internal quotation

marks and citation omitted).

               “[A] contract can be reformed on the basis of mutual mistake if the writing does

not accurately reflect the mutual intention of the parties . . . .” Investors Ins. Co. of America v.

Dorinco Reins. Co., 917 F.2d 100, 105 (2d Cir. 1990). “‘Reformation of contract [] is not a

matter of resolving an ambiguity in a contract but rather of supplying what the parties clearly

intended to include but inadvertently omitted.’” Citibank, N.A. v. Morgan Stanley & Co. Intern.,

PLC, 797 F.Supp.2d 254, 264 (S.D.N.Y. 2011) (quoting Robinson v. Metro N. Commuter R.R.

Co., 325 F.Supp.2d 411, 412 (S.D.N.Y. 2004)).

               “‘A party seeking reformation of a contract by reason of a mistake must establish,

with clear and convincing evidence, that the contract was executed under mutual mistake . . . .’”

Moshe v. Town of Ramapo, 54 A.D.3d 1030, 1031 (2d Dep’t 2008) (quoting Yu Han Young v.

Chiu, 49 A.D.3d 535, 536 (2d Dep’t 2008)); see also Migliore v. Manzo, 28 A.D.3d 620, 622 (2d

Dep’t 2006) (“A party seeking to invoke equity to reform a written agreement based upon a

purported mistake bears the burden of showing a mutual mistake by clear and convincing

evidence.”) (citing Ross v. Food Specialties, 6 N.Y.2d 336 (1959)). The party seeking

reformation must show that both sides were under the same belief as to the facts, and “not only

that [a] mistake [in the contract] exists, but exactly what was really agreed upon between the

parties.” George Backer Mgmt. Corp. v. Acme Quilting Co., 46 N.Y.2d 211, 219 (1978).

               The sophistication of the parties to the contract – including whether they were

represented by counsel – is considered in determining whether mutual mistake has been

established. Migliore, 28 A.D.3d at 622 (“‘[w]here a written agreement between sophisticated,

counseled businessmen is unambiguous on its face, one party cannot defeat summary judgment




                                              32
     Case 1:17-cv-08528-PGG-JLC Document 90 Filed 05/27/20 Page 33 of 38



by a conclusory assertion that, owing to mutual mistake or fraud, the writing did not express his

own understanding of the oral agreement reached during negotiations’”) (quoting Chimart, 66

N.Y.2d at 571. “Because the remedy of reformation presents the danger ‘that a party, having

agreed to a written contract that turns out to be disadvantageous, will falsely claim the existence

of a different, oral contract,’ the New York courts have sharply limited the remedy of

reformation both procedurally and substantively.” Collins v. Harrison-Bode, 303 F.3d 429, 435

(2d Cir. 2002) (quoting Chimart, 66 N.Y.2d at 573).

       B.      Analysis

               The parties agree that the origin of the word “Additional” – as used in Section

19.2 of the Lease – was Plaintiff’s standard form for New York retail leases. (Def. R. 56.1 Stmt.

(Dkt. No. 85) ¶¶ 61-62) The word “Additional” appeared in the first draft of the Lease, which

Plaintiff’s counsel sent to Qatar Fashion’s counsel. (Pltf. R. 56.1 Stmt. (Dkt. No. 76) ¶¶ 28, 30-

32) There is conflicting evidence as to whether the parties discussed this provision, and what

their intent was as to this provision. (Compare id. ¶¶ 33-34 with Def. R. 56.1 Cntrstmt. (Dkt.

No. 88) ¶¶ 33-34)

               Plaintiff was represented during the Lease negotiations by Justin Xenitelis, its

general counsel, and by Pryor Cashman LLP, its outside counsel. Xenitelis has submitted an

affidavit stating the following:

       Consistent with standard industry norms, [Plaintiff]’s intention was to measure
       damages by all Rent that would have been payable had [Plaintiff] not terminated
       the leases – not merely for Additional Rent – so that [Plaintiff] would be made
       whole upon termination. It would have been illogical and nonsensical for
       [Plaintiff] to propose – let alone agree – to limit its damages to “Additional Rent”
       and forego any right to recover fixed rent in the event of a lease termination. The
       standard liquidated-damages formulation in commercial real estate leases includes
       fixed rent payable under such leases, and is never limited solely to other
       additional items of rent.

       ....


                                             33
     Case 1:17-cv-08528-PGG-JLC Document 90 Filed 05/27/20 Page 34 of 38



       Critically, neither the parties nor their counsel ever discussed, much less agreed,
       to limit [Plaintiff’s] remedy to the recovery of “Additional Rent.”

       ....

       I have negotiated and reviewed hundreds of commercial leases in my career as
       attorney and law professor. I have never before encountered a lease which
       measured damages only by additional rent and excluded fixed monthly rent.
       Section 19.2 is plainly an error that was not caught by anyone involved.

(Xenitelis Aff. (Dkt. No. 77) ¶¶ 10-15)

                At deposition, Eric Schoenfeld, Qatar Fashion’s lawyer, testified as follows

concerning the drafting of Section 19.2:

       Q: Do you recall any negotiations with any representative of the landlord in
       connection with [Section 19.2]?

       A: No.

       Q: Do you recall that the damages set forth in the lease provided that the landlord
       would recover from the tenant the aggregate of all additional rent that would have
       been payable by tenant?

       A: No.

       ....

       Q: Do you have any recollection of having read that provision at the time that
       you received the draft of the lease?

       A: Not specifically.

       Q: Have you ever seen a provision where the landlord’s damages would be
       measured solely by the additional rent that it received?

       ....

       A: I don’t recall seeing it.

       Q: Okay. In your experience would it be unusual if a landlord’s measure of
       damages was not by all of the rent but only by the additional rent?

       ....

       A: Yes.




                                            34
       Case 1:17-cv-08528-PGG-JLC Document 90 Filed 05/27/20 Page 35 of 38



(Schoenfeld Dep. (Dkt. No. 85-34) at 49:25-51:8) 12

                 Later in his deposition, Schoenfeld testified as follows:

         Q: Does it make any logical sense to deduct the full rent including base rent by a
         successor tenant and deduct that from the additional rent that would have been
         payable under this lease in determining the damages that were due to the
         landlord?

         A: It [has] some illogicalness to it.

(Id. at 83:10-18)

                 When asked again whether he recalled specific negotiations regarding Section

19.2 of the Lease, Schoenfeld testified as follows:

         Q: Did you have any specific negotiations over how, in [Section] 19.2, landlord’s
         damages would be measured?

         A: No. . . . Well, I have to say I don’t recall to be very clear.

         ....

         Q: [C]an you name any logical basis for [the drafting of Section 19.2]?

         ....

         A: I cannot name a logical basis for limit[ing] damages to additional rent. I
         wouldn’t advise my landlord client to do that in general, but I can understand
         logically no matter what the calculation of rent, additional rent, fixed represented
         rent, why a tenant, no matter what . . . would want netted out what the landlord
         actually gets.

         Q: Okay. Was it your specific intent in this transaction to have that occur, that
         calculation?

         ....

         A: I have no memory of what my intent was on that particular subject.

(Id. at 123:23-128:23)

                 Based on the above evidence, Plaintiff argues that “it is undisputed that [Plaintiff]

and [Qatar Fashion] never negotiated, intended or agreed to limit [Plaintiff]’s damages to the

12
     Citations to this deposition reflect the pagination of the transcript rather than ECF numbering.


                                                 35
     Case 1:17-cv-08528-PGG-JLC Document 90 Filed 05/27/20 Page 36 of 38



recovery of ‘Additional Rent,’” and accordingly, it is entitled to summary judgment on its

reformation claim. (Pltf. Sum. J. Br. (Dkt. No. 73) at 27 (emphasis in original))

               Defendant Qatar Group argues, however, that the record “clearly establish[es] that

[Plaintiff] committed a unilateral mistake” (Def. Sum. J. Br. (Dkt. No. 75) at 26), noting that it

was Plaintiff’s “practice” during this time “to limit its contractual remedy under [Section] 19.2 to

Additional Rent with respect to its high-end tenants.” (Id. at 25)

               Plaintiff has not demonstrated that it is entitled to summary judgment on its

reformation claim. The fact that Schoenfeld does not recall reviewing drafts of Section 19.2, or

negotiations regarding the term “Additional Rent,” does not demonstrate that the parties agreed

that Plaintiff would be entitled to “Rent” in the event of Qatar Fashion’s breach.

               Plaintiff’s arguments regarding “what is standard in [the] industry” (Pltf. Sum. J.

Br. (Dkt. No. 73) at 26) are also not persuasive. As an initial matter, Plaintiff’s standard form for

retail leases at that time included the “Additional Rent” language. (Def. R. 56.1 Stmt. (Dkt. No.

85) ¶¶ 61-62) The only other evidence on this point is Schoenfeld’s admission that the provision

as written is “unusual” (Schoenfeld Dep. Tr. (Dkt. No. 85-34) at 51:3-8), and Xenitelis’ claim

that, in reviewing hundreds of leases, he has “never before encountered a lease” with such a

provision. (Xenitelis Aff. (Dkt. No. 77) ¶ 15) But the issue here is not “what is standard in [the]

industry,” but rather whether Plaintiff has shown by “clear and convincing evidence,” Moshe, 54

A.D.3d at 1031, that there is a mistake in the Lease, and that the parties “really agreed upon

[something else].” George Backer Mgmt., 46 N.Y.2d at 219. The evidence cited by Plaintiff

does not begin to meet this standard.

               Defendant Qatar Group’s motion likewise fails. There is no evidence that the

parties negotiated the “Additional Rent” language set forth in Section 19.2, or that they reached




                                             36
      Case 1:17-cv-08528-PGG-JLC Document 90 Filed 05/27/20 Page 37 of 38



an agreement to limit Plaintiff’s damages to the recovery of “Additional Rent.” Indeed,

Defendant does not even argue that it bargained for and intended that the “Additional Rent” term

be used in Section 19.2. Moreover, Schoenfeld’s testimony and Xenitelis’ affidavit suggest that

the presence of such a term in a lease of this sort would be both “unusual” and “illogical,” and

perhaps unprecedented. There is also evidence that acceptance of Defendant’s argument would

lead to an absurd result. For all these reasons, a reasonable jury could find that neither Plaintiff’s

counsel nor Qatar Fashion’s counsel understood or intended that Plaintiff’s remedy be limited to

“Additional Rent.”

               Accordingly, Plaintiff’s and Defendant’s motions for summary judgment on the

Third Cause of Action will be denied.

                                      *       *       *       *

               To summarize, the parties’ cross-motions for summary judgment on the issue of

Qatar Group’s “continuing liability” post-July 8, 2017 are denied. Plaintiff’s motion for

summary judgment is granted as to its right to damages on the First Cause of Action for breach

of contract arising out of Qatar Fashion’s failure to perform build-out work on the Premises. The

parties’ cross-motions for summary judgment on the SAC’s Third Cause of Action for

reformation are denied. Defendant Qatar Group’s motion for summary judgment is denied in its

entirety. 13

                                          CONCLUSION

               Plaintiff’s motion for summary judgment is granted in part and denied in part as

set forth above. Defendant Qatar Group’s motion for summary judgment is denied. Plaintiff’s



13
   Plaintiff’s motion for summary judgment is, as to an award of attorney’s fees and costs,
denied without prejudice. An attorney’s fee award will be determined after the jury renders its
verdict.

                                             37
     Case 1:17-cv-08528-PGG-JLC Document 90 Filed 05/27/20 Page 38 of 38



claim against Qatar Foundation is dismissed without prejudice. The Clerk of Court is directed to

terminate the motions (Dkt. Nos. 72, 74).

               This matter will proceed to trial on October 5, 2020. The joint pretrial order,

motions in limine, requested voir dire, and requests to charge are due on September 7, 2020.

Responsive papers are due September 14, 2020. The parties are directed to consult this Court’s

Individual Rules as to the contents of these materials.

Dated: New York, New York
       May 27, 2020




                                             38
